Citation Nr: 1113653	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which, in part, denied service connection for a neck disability, a back disability, and a right knee disability.

In May 2008, the Veteran presented testimony at a personal hearing conducted at the Indianapolis RO.  A transcript of this hearing has been associated with the Veteran's claims folder.

In November 2009, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a December 2010 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2010 for his neck, back, and right knee disabilities.  The Board further notes that the March 2010 VA examination report is illegible insofar as portions of the report were not available due to a copying error.  As such, on remand, a complete report of the VA examination report should be copied and associated with the Veteran's claims folder. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a complete report of the March 2010 VA examination and associate the report with the Veteran's claims folder.  All attempts to secure this evidence must be documented in the claims folder by the RO.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


